COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00169-CR

STEPHANIE J. TYLER AKA                                              APPELLANT
STEPHANIE J. JOHNSON

                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1447237D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Stephanie J. Tyler, a/k/a Stephanie J. Johnson, appeals from her

conviction of possession of more than 4 but less than 200 grams of

methamphetamine.     In two issues, Tyler argues that the trial court erred by

denying her pretrial motion to suppress the drugs found in her car after a traffic

stop (1) because the State had produced no evidence until the trial court posed

direct questions to the arresting officer connecting her to the traffic stop,

      1
       See Tex. R. App. P. 47.4.
detention, and arrest and (2) because the length of her detention was

unreasonable. Because the totality of the circumstances allowed the trial court to

conclude that Tyler was the driver of the car and that the length of detention was

not unreasonable, we conclude that the evidence found as a result of the

detention and warrantless search was admissible.         Thus, we affirm the trial

court’s denial of her motion to suppress and, accordingly, its judgment.

                                I. BACKGROUND

              A. STOP, SEARCH, ARREST, AND MOTION TO SUPPRESS

      After Tyler was indicted for possession of methamphetamine that was

found after a traffic stop in the car she was driving, she filed a motion to suppress

the drug evidence arguing that the search and seizure were not based on

probable cause and, therefore, violated the federal and state constitutions and

the code of criminal procedure. See U.S. Const. amends. IV, XIV; Tex. Const.

art. I, § 9; Tex. Code Crim. Proc. art. 38.23(a) (West 2018). After the jury was

selected and sworn, the trial court held a hearing on Tyler’s motion.

      The State’s only witness was the arresting officer, Jacob Hinz. He testified

that while on patrol with Officer R. Sparks on November 8, 2015, at 8:24 p.m.,

Hinz saw a Jaguar run a stop sign. Approximately one minute later, he pulled the

car over and, using a flashlight, approached the driver’s side window. The driver,

who was alone in the car except for her dog, did not have any identification. The

driver identified herself as Tyler and gave her date of birth. Hinz asked Tyler

about any prior arrests to help in verifying her identity and to assess her


                                         2
credibility, and Tyler admitted she previously had been arrested for possession of

methamphetamine.

      Hinz wrote down the information Tyler gave him and handed it to Sparks,

who returned to the patrol car to verify her identity. Hinz noticed that Tyler was

nervous, was breathing heavily, had trembling hands, and kept her left hand

hidden by the driver’s door. This, along with her admission of a prior drug arrest,

led Hinz to believe that Tyler was either concealing a weapon or contraband.

Hinz asked Tyler to get out of her car and when she did, he saw a blue Ziploc

bag in the pocket of the driver’s side door, containing a “clear crystallized

substance” that Hinz believed to be methamphetamine. Hinz estimated that the

elapsed time between pulling Tyler over and asking her to get out of the car was

approximately two or three minutes. Hinz arrested Tyler at 8:30—six minutes

after seeing her run the stop sign. He then conducted a “probable cause search”

of the car and found a credit card in Tyler’s name and “additional

methamphetamine” in a purse on the passenger seat.

      After Hinz finished his testimony, the trial court “recall[ed]” him to ask

questions clarifying the amount of time that elapsed between the stop and the

seizure. The trial court also stated on the record that Tyler and the State had

stipulated that Tyler “is the same person that was operating the vehicle on the

day in question.” Tyler then testified and admitted that she was the driver of the

car Hinz had pulled over but denied that she ran the stop sign.




                                        3
                               B. TRIAL COURT’S RULING

      The trial court denied Tyler’s motion after making several oral findings of

fact and conclusions of law:

      The Court hereby denies the Defendant’s Motion to Suppress on the
      grounds stated. And also on the Motion to Suppress, the Court finds
      that Officer Hinz is highly credible and the officer on November 8th,
      2015 at 8:00 p.m. initiated a stop of a jaguar . . . . The vehicle
      operated in and violated a stop sign by a failure to stop and yield as
      required under Texas Transportation Code, Section 544.010, failing
      to stop and yield at signs.

             Accordingly, the officer initiated the stop, at which point the
      officer observed the furtive movements of the Defendant and
      contemporaneously, given the hour of the evening and that the
      officer approached the driver identified as the Defendant, she was
      not in possession of a drivers’ license, asking her information that
      was reasonable to identify the operator of the vehicle. And,
      therefore, based upon the information and the questions asked,
      verified the information, and during which time, while the things were
      going on the officer is concerned about his officer safety and/or his
      safety and that of his partner, who is Officer Sparks.

              Officer Hinz, observing . . . a baggy containing a crystal-like
      substance, then placed the Defendant under arrest, as an item that
      he has recognized in the past as a trained law enforcement officer.
      And accordingly, the . . . subsequent search was on the basis of an
      arrest or search subject to an arrest and, thereby, a search of the
      pocketbook, the wallet, in possession of the defendant, also
      containing additional contraband was seized at that time. Therefore,
      it is the Court’s conclusion the testimony will all be relevant and may
      be brought out before the jury. The items that were collected that
      are not the subject of a tainted search without probable cause or
      reasonable suspicion that initiated the contact.

            ....

            . . . Let me address the standing. It is clear that Ms. Tyler was
      in possession of the vehicle on the night in question and, therefore,
      there hasn’t been any contravening testimony that . . . she was not



                                         4
      in lawful possession of the vehicle. And, therefore, she will have
      standing to urge this matter.

             With regard to the flashlight, it is not necessarily clear to the
      Court that he used it exclusively for the purpose of examining the
      vehicle. It was certainly an aid to the officer. And the Court carefully
      listened to what your cross-examin[ation] was. He does not know
      whether or not that he could not see [the baggie in the driver’s door]
      without the aid of the flashlight. But given the circumstances of 8:00
      p.m. and that being November 8th. That it would have been late in
      the evening. I don’t know what the ambient light conditions were,
      but based upon the testimony, he used the benefit of a flashlight to
      conduct a search. And at that point it was a search because she
      was already taken out of the vehicle and that she was being
      detained at that time. And so that was based upon the furtive
      movements of and seeing if anything was in the lunge zone.
      Therefore, it seems reasonable to the Court and the duration being a
      total of six minutes. . . . [T]he Court concludes it was reasonable
      overall.

At trial, the jury heard testimony about the methamphetamine found in the car

after the traffic stop. The jury found Tyler guilty, and the trial court assessed her

punishment at eight years’ confinement.

                            C. APPELLATE ARGUMENTS

      Tyler argues that the trial court erred by denying her motion to suppress

because the State failed to carry its burden to connect her to the traffic stop,

detention, or arrest and failed to establish that the length of detention was

reasonable, rendering the drug evidence inadmissible.

                                 II. DISCUSSION

                             A. STANDARD OF REVIEW

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review, giving almost total deference on any historical-fact


                                          5
and application-of-law-to-fact questions that turn on an evaluation of credibility

and demeanor and reviewing de novo application-of-law-to-fact questions that do

not turn on credibility and demeanor. Amador v. State, 221 S.W.3d 666, 673

(Tex. Crim. App. 2007). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the

trial court's ruling, supports those fact findings. Wiede v. State, 214 S.W.3d 17,

24 (Tex. Crim. App. 2007); State v. Kelly, 204 S.W.3d 808, 818–19 (Tex. Crim.

App. 2006).    A trial court’s findings may be written or oral.     State v. Cullen,

195 S.W.3d 696, 699 (Tex. Crim. App. 2006). Accordingly, even if neither party

requested written findings of fact and conclusions of law and none were filed, we

may consider oral findings of fact to be entered of record and given due

deference if, as is true in this case, it is apparent from the record that the trial

court intended its findings and conclusions to be expressed through its oral

pronouncements. See State v. Varley, 501 S.W.3d 273, 277–78 (Tex. App.—

Fort Worth 2016, pet. ref’d).

                            B. CONNECTION TO TYLER

      Tyler first argues that the State failed to carry its burden of proof “regarding

identity” and, thus, did not “make the necessary connection between the search

and [Tyler].” Tyler admits that the State showed she was driving the car that

Hinz pulled over but she contends that the State “did not present any evidence

during its suppression case-in-chief connecting [her] to the facts of the traffic

stop, the arrest, any plain view observations, or the subsequent search of the


                                          6
car.” The evidence before the trial court showed, however, that Tyler was the

only occupant of the car other than “a small dog.” And if Tyler were correct and

there were no facts “connecting” the drugs to her, she arguably would not have

had standing to seek suppression of the drugs. See, e.g., Kothe v. State, 152
S.W.3d 54, 59–62 (Tex. Crim. App. 2004) (discussing standing to challenge

search as a result of unreasonable detention).

      We agree with the State that Tyler apparently conflates the question of

whether the drugs were sufficiently connected to her as the driver of the car,

which is a guilt-innocence issue, with the question of whether the officer was

authorized to search the car without a warrant. See, e.g., Small v. State, Nos.

02-15-00275-CR, 02-15-00276-CR, 2016 WL 5845925, at *2–3 (Tex. App.—Fort

Worth Oct. 6, 2016, pet. ref’d) (mem. op., not designated for publication)

(recognizing, in review of evidence to support possession conviction, that if

defendant is “not in exclusive possession of the place where the substance is

found, additional independent facts and circumstances must connect the

defendant to the contraband”). In any event, Tyler stipulated that she was the

driver of the car that Hinz stopped on November 8, 2015, Tyler testified that she

was driving the car that Hinz stopped, and Hinz testified that she was the only

occupant.

      Tyler argues that the trial court could not consider the stipulation and

testimony that she was the lone occupant of the car because this evidence was

not elicited during the State’s presentation of its evidence at the hearing but


                                        7
rather was a result of the trial court’s questions. Tyler does not argue that it was

error for the trial court to ask questions at the hearing. Such questioning was

permissible and, importantly, Tyler did not object to the trial court’s conducting its

own examination of Hinz. See Badillo v. State, Nos. 07-07-0081-CR, 07-07-

0082-CR, 07-07-0083-CR, 2009 WL 425149, at *4–5 (Tex. App.—Amarillo Feb.

20, 2009, no pet.) (mem. op., not designated for publication).           We find no

authority, and Tyler cites none, to support her argument that the trial court was

restricted to evidence elicited by a State witness and in response to the State’s

questioning.   Cf. Tex. Code Crim. Proc. Ann. art. 28.01, § 1(6) (West 2006)

(allowing trial court in its discretion to determine motion to suppress by hearing

based on motions, opposing affidavits, or oral testimony). Indeed, the trial court’s

suppression determination is based on the totality of the circumstances

presented, not the circumstances as solely presented by the State. See State v.

Woodard, 341 S.W.3d 404, 412 (Tex. Crim. App. 2011). We overrule issue one.

                             C. LENGTH OF DETENTION

      In her second issue, Tyler asserts that the length of her detention was

unreasonable. A traffic stop is a detention and must, therefore, be reasonable.

See Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim. App. 1997). To be deemed

reasonable, a traffic stop “must be temporary and last no longer than necessary

to effectuate the purpose of the stop.”       Florida v. Royer, 460 U.S. 491, 500

(1983) (plurality op.). Because there is no rigid time limit for reasonableness, the

issue is “whether the police diligently pursued a means of investigation that was


                                          8
likely to confirm or dispel their suspicions quickly.” United States v. Sharpe,

470 U.S. 675, 685–86 (1985); see United States v. Place, 462 U.S. 696, 709

n.10 (1983). The “tolerable duration” of a stop “is determined by the seizure’s

‘mission’—to address the traffic violation that warranted the stop and attend to

related safety concerns.” Rodriguez v. United States, 135 S. Ct. 1609, 1614

(2015) (internal citation omitted). Reasonableness is an objective inquiry based

on the totality of the circumstances.2 See Ohio v. Robinette, 519 U.S. 33, 39

(1996).

      Hinz’s initial detention of Tyler was reasonable based on the traffic

violation he saw. See Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim.

App. 2015). Hinz then asked Tyler questions about her name, address, and past

arrest history because she did not have any identification, which were

permissible inquiries related to public safety. See Rodriguez, 135 S. Ct. at 1614–

16; Kothe, 152 S.W.3d at 64 n.36. During these questions, Hinz noted that Tyler

was nervous and was hiding her left hand near the driver’s door. This behavior

justified prolonging or continuing the detention. See Rodriguez, 135 S. Ct. at

1614–15; Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011);

Martinez v. State, 500 S.W.3d 456, 468 (Tex. App.—Beaumont 2016, pet. ref’d);

Kelly v. State, 331 S.W.3d 541, 549–50 (Tex. App.—Houston [14th Dist.] 2011,


      2
        As in her first issue, Tyler argues that the trial court could not consider any
facts regarding the length of the detention that were a result of the trial court’s
questions. We disagree for the reasons previously stated.


                                          9
pet. ref’d). Under the totality of these circumstances, we hold that the evidence

supported the trial court’s fact findings and, therefore, that the trial court did not

err by concluding that the length of the approximately six-minute detention was

reasonable. See, e.g., Wolfe v. State, No. 02-16-00308-CR, 2018 WL 1095537,

at *7 (Tex. App.—Fort Worth Mar. 1, 2018, pet. filed) (mem. op., not designated

for publication); Bolle v. State, No. 05-16-01127-CR, 2017 WL 3574800, at *4–5

(Tex. App.—Dallas Aug. 18, 2017, no pet.) (mem. op., not designated for

publication); Cheeks v. State, No. 06-08-00142-CR, 2009 WL 211763, at *4 (Tex.

App.—Texarkana Jan. 30, 2009, no pet.) (mem. op., not designated for

publication). We overrule issue two.

                                III. CONCLUSION

      The trial court did not err by denying Tyler’s motion to suppress.          We

overrule her issues and affirm the trial court’s judgment. See Tex. R. App. P.

43.2(a).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 2, 2018




                                         10